Title: Council of War, 21 April 1756
From: Council of War
To: 


At a Council of War, Held at Winchester, 21st of April.
Present Colonel George Washington, President.

               
                  Governor Innis
                  }
                  
                  {
                  
               
               
                  Captain Stewart
                  
                  Captain Mercer
               
               
                  Lieutenant Eustace
                  Members
                  Captain Peachy
               
               
                  Lieutenant Lowry
                  
                  Lieutenant Hall
               
               
                  Lieutenant Gist
                  
                  Lieutenant King
               
            
Colonel Washington having called the several above members, laid before them the disagreeable accounts he just then received by various Expresses; and desired to know whether they thought it most elligible to march immediately from hence, with the few Recruits in these Quarters, to Edwards’s, to draw out the Garrison there; and with that Body to endeavour to force our way through the Enemy, to the relief of the poor distressed People: Or to remain here sometime longer, until a

Body of Militia could be drawn together, and a sufficient quantity of Provision and ammunition for this place. The Command we should march with, and those to whose assistance we march could be collected, and in the meantime provide for the security of this place (which contains Stores) and the interior parts of this Settlement, in the best manner the present circumstances of affairs will admit of.
The Council are unanimously of opinion, that as marching from this place with so inconsiderable a number would not only be running a great risque of being defeated by a Force (by all accounts) so vastly superior in numbers—but would put it in the power of the Enemy to cut off our Retreat; and thereby leave this defenceless place, and all the neighbouring inhabitants, quite exposed to their inevitable ruin. Besides, that as we have not provisions to relieve those small Garrisons, there would be no possibility of effecting the proposed intention of our marching.
The most judicious of the Inhabitants solicited our continuation here in the most earnest manner; and represented in the strongest light, the impossibility of their making a stand, should any accident happen to the small party we proposed marching with: and judge it most advisable, to endeavour at preserving this place; and use all imaginable dispatch and diligence in gathering as large a Body of the militia, and as many Stores, as can possibly be got in a short time—rather than attempt an Enterprize apparently impracticable, by our present trifling numbers.

               
                  Signed
                  Go: Mercer
               
               
                  
                  Robert Stewart
               
               
                  
                  William Peachy
               
               
                  
                  Hancock Eustace
               
               
                  
                  John Hall
               
               
                  
                  John Lowry
               
               
                  
                  John King
               
               
                  
                  Nathaniel Gist
               
            
